
	
		I
		112th CONGRESS
		1st Session
		H. R. 2118
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2011
			Mr. Chaffetz (for
			 himself, Mr. Gowdy, and
			 Mr. Wilson of South Carolina)
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the National Labor Relations Act relating to the
		  authority to enjoin State laws that are preempted by or conflict with such
		  Act.
	
	
		1.Restriction on litigation
			 authoritySection 10 of the
			 National Labor Relations Act (29 U.S.C. 160) is amended by adding at the end
			 the following:
			
				(n)The Board shall
				have no authority to enjoin or otherwise restrain the application or
				enforcement of any provision of a law of a State or political subdivision of a
				State on the grounds that such provision of law is preempted by or conflicts
				with any provision of this Act. The Board may refer its determination regarding
				such a law to the Attorney General who may institute an action described in the
				previous sentence under appropriate legal
				authority.
				.
		
